DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Status Of Claims
This Office Action is in response to an amendment received 2/16/2022 in which Applicant lists claims 2-6 and 10 as being cancelled, claims 7-8 and 14 as being original, claims 11-13 as being previously presented, and claims 1, 9 and 15 as being currently amended. It is interpreted by the examiner that claims 1, 7-9 and 11-15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Specifically, Applicant’s arguments that the claims have been amended as suggested by the Examiner in the interview from 1/14/2022, are not persuasive with . 
Applicant’s arguments, filed 2/16/2022, with respect to the amendments to method claim 9 have been fully considered and are persuasive. However, it should be noted that 112 issues remain with regard to the clarity of claim 11, and claims 12 and 14 failing to further limit the claim from which they depend. Therefore, rejections regarding these claims have been set forth below.
Claim Objections
The amendments to the claims dated 2/16/2022 are accepted. The objections to the claims cited in the office action mailed 10/18/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 2/16/2022 are accepted. The rejections of the claims made under 35 USC 112(b)/112(d) and cited in the office action mailed 10/18/2021 are hereby withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 11, “forming an ARC on the interior surface includes depositing the ARC on the interior and exterior surfaces of the window in their entirety without masking” is confusing since claim 11 already requires forming an ARC on the entire interior and exterior surface of each window. However, claim 11 recites “an ARC on the interior surface includes”. Therefore, it is suggested that the language of claim 11 be amended to  “forming the ARC includes depositing the ARC on the interior and exterior surfaces of the window in their entirety without masking”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 14 only include limitations already positively recited in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 13-14 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., U.S. Patent Number 6,661,084 B1, of record (hereafter Peterson) in view of Wada, U.S. Patent Application Publication Number 2018/0275484 A1, of record (hereafter Wada) and Joos et al., U.S. Patent Application Publication Number 2014/0242291 A1, of record (hereafter Joos).
Regarding claim 1, Peterson discloses an optical assembly comprising:

a metal layer bonded to the perimeter surface of the window, which covers the entire perimeter surface (see at least column 21, lines 13-17);
an anti-reflective coating (ARC) bonded to the interior surface of the window and the exterior surface of the window (see at least ARC: column 10, line 51 through column 11, line 12 of Peterson); and
metallic lid joined to the metal layer for enclosing a focal plane array (FPA) aligned with the window (see at least Figure 4B and 10D, metallic lid 16 (column 11, lines 13-30), FPA 100).
It is further emphasized that Peterson discloses a window 26 wherein a metal layer is formed on the perimeter surface (see at least column 21, lines 13-17 of Peterson) and that an ARC layer may be formed on an interior or exterior surface of window 26 (see at least column 10, line 51 through column 11, line 12 of Peterson).
Peterson does not explicitly disclose that the metal layer covers the entire perimeter surface, but does not overlap the interior surface or the exterior surface; or that the ARC covers the entire interior and exterior surface of the window, but does not overlap the metal layer.
However, Wada teaches an optical assembly wherein an ARC layer may be formed on an entire surface of a window (see at least figure 4 and paragraph [0041] of Wada wherein an ARC film 15b is formed on an entire surface of window 15a, but not formed on the perimeter surface of window 15a).

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical assembly of Peterson to include the teachings of Wada and Joos so that the metal layer covers the entire perimeter surface, but does not overlap the interior surface or the exterior surface; and so that the ARC covers the entire interior surface and/or exterior surface of the window, but does not overlap the metal layer, for the purpose of forming the ARC layer only in desired areas such that any light passing through the interior or exterior surfaces will be incident on the ARC layer, while also only forming the metal layer in desired areas while allowing effective joining of the metallic lid to the window through the metal layer, but not interfering with or covering the ARC layer. 
Regarding claim 7, as best understood, Peterson in view of Wada and Joos discloses that the lid forms a portion of a package hermetically sealing an FPA therein (see at least the abstract of Peterson).
Regarding claim 8, as best understood, Peterson in view of Wada and Joos discloses that the perimeter surface of the window defines four rectangular surfaces bounding the window about its entire perimeter (see at least column 9, lines 14-23, and figure 7 of Peterson).
Allowable Subject Matter
Claims 9 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method comprising:
depositing metal on a perimeter surface of a plurality of windows stacked together, wherein the metal covers the entire perimeter surface of each window, but does not overlap the interior surface of each window or the exterior surface of each window;
separating each window from the stack;
forming an anti-reflective coating (ARC) on the interior surface and the exterior surface of each window as a batch, wherein the ARC covers the entire interior surface and the exterior surface of each window, but does not overlap the metal layer on the perimeter surface of each window, as generally set forth in claim 9, the device including the totality of the particular limitations recited in claim 9.
Claim 15 depends from claim 9 and therefore is allowable for at least the same reasons as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872